

116 HR 6695 IH: Excluding Pandemic Unemployment Compensation from Income Act
U.S. House of Representatives
2020-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6695IN THE HOUSE OF REPRESENTATIVESMay 1, 2020Ms. Velázquez (for herself, Mr. Cicilline, Mr. Tonko, Mrs. Demings, Mr. Espaillat, Mr. Grijalva, Ms. Ocasio-Cortez, Mr. Cox of California, Mr. Hastings, Mr. Rose of New York, Ms. Jayapal, Ms. Meng, Mr. Pocan, Mr. Cisneros, Mr. Veasey, Ms. Norton, Mr. Suozzi, Ms. Speier, Ms. Pressley, Mr. Gonzalez of Texas, Ms. Tlaib, Mr. Kennedy, Mrs. Trahan, Mr. Nadler, Mr. Sires, Ms. Clarke of New York, and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo exclude from tax certain payments of Federal pandemic unemployment compensation, and for other purposes.1.Short titleThis Act may be cited as the Excluding Pandemic Unemployment Compensation from Income Act. 2.Certain payments of Federal pandemic unemployment compensation not includible in gross income or taken into account in determining certain means-tested benefits(a)Exclusion from gross incomeFor purposes of the Internal Revenue Code of 1986, gross income shall not include the additional amount of $600 referred to in section 2104(b)(1)(B) of the CARES Act which is received by the taxpayer pursuant to section 2102, 2104, or 2107 of such Act.(b)Disregarded in the administration of Federal programs and federally assisted programsFor purposes of section 6409 of the Internal Revenue Code of 1986, any additional amount of $600 to which subsection (a) applies shall be treated in the same manner as a refund under such Code.(c)Effective dates(1)ExclusionSubsection (a) shall apply to taxable years ending after the date of the enactment of the CARES Act.(2)DisregardSubsection (b) shall apply to amounts received after the date of the enactment of the CARES Act.